UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-2291


IN RE:   ALEXANDER MATTHEWS,

                Petitioner.



                On Petition for Writ of Mandamus.
    (1:12-cv-00132-LO; 1:11-cr-00348-LO-1; 1:11-cr-00087-LO-1)



Submitted:   April 16, 2015                  Decided:   April 20, 2015


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Alexander Matthews, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Alexander Matthews petitions for a writ of mandamus seeking

an   order   directing    the   district    court   to   fully   address     all

claims in his 28 U.S.C. § 2255 (2012) motion.                We conclude that

Matthews is not entitled to mandamus relief.

      Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.            Kerr v. U.S. Dist. Court, 426
U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).         Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).   Mandamus may not be used as a substitute for appeal.                 In

re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

      The relief sought by Matthews is not available by way of

mandamus.     Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus and

all associated supplemental and amended petitions.                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials     before   this    court   and

argument would not aid the decisional process.



                                                              PETITION DENIED




                                       2